Applied Signal Technology, Inc.
Exhibit 10.20

 

Applied Signal Technology, Inc.
2001 Stock Option Plan
(As Amended Through January 20, 2003)

 

1. Establishment, Purpose and Term of Plan.

> 1.1 Establishment. The Applied Signal Technology, Inc. 2001 Stock Option Plan
> (the "Plan") is hereby established effective as of November 16, 2000.

> 1.2 Purpose. The purpose of the Plan is to advance the interests of the
> Participating Company Group and its shareholders by providing an incentive to
> attract, retain and reward persons performing services for the Participating
> Company Group and by motivating such persons to contribute to the growth and
> profitability of the Participating Company Group.

> 1.3 Term of Plan. The Plan shall continue in effect until the earlier of its
> termination by the Board or the date on which all of the shares of Stock
> available for issuance under the Plan have been issued and all restrictions on
> such shares under the terms of the Plan and the agreements evidencing Options
> granted under the Plan have lapsed. However, all Incentive Stock Options shall
> be granted, if at all, within ten (10) years from the earlier of the date the
> Plan is adopted by the Board or the date the Plan is duly approved by the
> shareholders of the Company.

2. Definitions and Construction.

> 2.1 Definitions. Whenever used herein, the following terms shall have their
> respective meanings set forth below:

> > (a) "Board" means the Board of Directors of the Company. If one or more
> > Committees have been appointed by the Board to administer the Plan, "Board"
> > also means such Committee(s).

> > (b) "Code" means the Internal Revenue Code of 1986, as amended, and any
> > applicable regulations promulgated thereunder.

> > (c) "Committee" means the compensation committee or other committee of the
> > Board duly appointed to administer the Plan and having such powers as shall
> > be specified by the Board. Unless the powers of the Committee have been
> > specifically limited, the Committee shall have all of the powers of the
> > Board granted herein, including, without limitation, the power to amend or
> > terminate the Plan at any time, subject to the terms of the Plan and any
> > applicable limitations imposed by law.

> > (d) "Company" means Applied Signal Technology, Inc., a California
> > corporation, or any successor corporation thereto.

> > (e) "Consultant" means a person engaged to provide consulting or advisory
> > services (other than as an Employee or a Director) to a Participating
> > Company, provided that the identity of such person, the nature of such
> > services or the entity to which such services are provided would not
> > preclude the Company from offering or selling securities to such person
> > pursuant to the Plan in reliance on registration on a Form S-8 Registration
> > Statement under the Securities Act.

> > (f) "Director" means a member of the Board or of the board of directors of
> > any other Participating Company.

> > (g) "Disability" means the permanent and total disability of the Optionee
> > within the meaning of Section 22(e)(3) of the Code.

> > (h) "Employee" means any person treated as an employee (including an officer
> > of the Company or a Director who is also treated as an employee) in the
> > records of a Participating Company and, with respect to any Incentive Stock
> > Option granted to such person, who is an employee for purposes of Section
> > 422 of the Code; provided, however, that neither service as a Director nor
> > payment of a director’s fee shall be sufficient to constitute employment for
> > purposes of the Plan. The Company shall determine in good faith and in the
> > exercise of its discretion whether an individual has become or has ceased to
> > be an Employee and the effective date of such individual’s employment or
> > termination of employment, as the case may be. For purposes of an
> > individual’s rights, if any, under the Plan as of the time of the Company’s
> > determination, all such determinations by the Company shall be final,
> > binding and conclusive, notwithstanding that the Company or any court of law
> > or governmental agency subsequently makes a contrary determination.

> > (i) "Exchange Act" means the Securities Exchange Act of 1934, as amended.

> > (j) "Fair Market Value" means, as of any date, the value of a share of Stock
> > or other property as determined by the Board, in its discretion, or by the
> > Company, in its discretion, if such determination is expressly allocated to
> > the Company herein, subject to the following:

> > > (i) If, on such date, the Stock is listed on a national or regional
> > > securities exchange or market system, the Fair Market Value of a share of
> > > Stock shall be the closing price of a share of Stock (or the mean of the
> > > closing bid and asked prices of a share of Stock if the Stock is so quoted
> > > instead) as quoted on the Nasdaq National Market, The NASDAQ SmallCap
> > > Market or such other national or regional securities exchange or market
> > > system constituting the primary market for the Stock, as reported in The
> > > Wall Street Journal or such other source as the Company deems reliable. If
> > > the relevant date does not fall on a day on which the Stock has traded on
> > > such securities exchange or market system, the date on which the Fair
> > > Market Value shall be established shall be the last day on which the Stock
> > > was so traded prior to the relevant date, or such other appropriate day as
> > > shall be determined by the Board, in its discretion.

> > > (ii) If, on such date, the Stock is not listed on a national or regional
> > > securities exchange or market system, the Fair Market Value of a share of
> > > Stock shall be as determined by the Board in good faith without regard to
> > > any restriction other than a restriction which, by its terms, will never
> > > lapse.

> > (k) "Incentive Stock Option" means an Option intended to be (as set forth in
> > the Option Agreement) and which qualifies as an incentive stock option
> > within the meaning of Section 422(b) of the Code.

> > (l) "Insider" means an officer or a Director of the Company or any other
> > person whose transactions in Stock are subject to Section 16 of the Exchange
> > Act.

> > (m) "Nonstatutory Stock Option" means an Option not intended to be (as set
> > forth in the Option Agreement) or which does not qualify as an Incentive
> > Stock Option.

> > (n) "Officer" means any person designated by the Board as an officer of the
> > Company.

> > (o) "Option" means a right to purchase Stock (subject to adjustment as
> > provided in Section 4.2) pursuant to the terms and conditions of the Plan,
> > including an Outside Director Option. An Option may be either an Incentive
> > Stock Option or a Nonstatutory Stock Option.

> > (p) "Option Agreement" means a written agreement between the Company and an
> > Optionee setting forth the terms, conditions and restrictions of the Option
> > granted to the Optionee and any shares acquired upon the exercise thereof.
> > An Option Agreement may consist of a form of "Notice of Grant of Stock
> > Option" and a form of "Stock Option Agreement" incorporated therein by
> > reference, or such other form or forms as the Board may approve from time to
> > time.

> > (q) "Optionee" means a person who has been granted one or more Options.

> > (r) "Outside Director" means a Director of the Company who is not an
> > Employee or a Consultant.

> > (s) "Outside Director Option" means an Option granted to an Outside Director
> > and designated by the Board as an "Outside Director Option."

> > (t) "Parent Corporation" means any present or future "parent corporation" of
> > the Company, as defined in Section 424(e) of the Code.

> > (u) "Participating Company" means the Company or any Parent Corporation or
> > Subsidiary Corporation.

> > (v) "Participating Company Group" means, at any point in time, all
> > corporations collectively which are then Participating Companies.

> > (w) "Rule 16b-3" means Rule 16b-3 under the Exchange Act, as amended from
> > time to time, or any successor rule or regulation.

> > (x) "Section 162(m)" means Section 162(m) of the Code, as amended by the
> > Revenue Reconciliation Act of 1993 (P.L. 103-66).

> > (y) "Securities Act" means the Securities Act of 1933, as amended.

> > (z) "Service" means an Optionee’s employment or service with the
> > Participating Company Group, whether in the capacity of an Employee, a
> > Director, or a Consultant. An Optionee’s Service shall not be deemed to have
> > terminated merely because of a change in the capacity in which the Optionee
> > renders Service to the Participating Company Group or a change in the
> > Participating Company for which the Optionee renders such Service, provided
> > that there is no interruption or termination of the Optionee’s Service.
> > Furthermore, an Optionee’s Service with the Participating Company Group
> > shall not be deemed to have terminated if the Optionee takes any military
> > leave, sick leave, or other bona fide leave of absence approved by the
> > Company; provided, however, that if any such leave exceeds ninety (90) days,
> > on the one hundred eighty-first (181st) day following the commencement of
> > such leave any Incentive Stock Option held by the Optionee shall cease to be
> > treated as an Incentive Stock Option and instead shall be treated thereafter
> > as a Nonstatutory Stock Option unless the Optionee’s right to return to
> > Service with the Participating Company Group is guaranteed by statute or
> > contract. Notwithstanding the foregoing, unless otherwise designated by the
> > Company or required by law, a leave of absence shall not be treated as
> > Service for purposes of determining vesting under the Optionee’s Option
> > Agreement. The Optionee’s Service shall be deemed to have terminated either
> > upon an actual termination of Service or upon the corporation for which the
> > Optionee performs Service ceasing to be a Participating Company. Subject to
> > the foregoing, the Company, in its discretion, shall determine whether the
> > Optionee’s Service has terminated and the effective date of such
> > termination.

> > (aa) "Stock" means the common stock of the Company, as adjusted from time to
> > time in accordance with Section 4.2.

> > (bb) "Subsidiary Corporation" means any present or future "subsidiary
> > corporation" of the Company, as defined in Section 424(f) of the Code.

> > (cc) "Ten Percent Owner Optionee" means an Optionee who, at the time an
> > Option is granted to the Optionee, owns stock possessing more than ten
> > percent (10%) of the total combined voting power of all classes of stock of
> > a Participating Company within the meaning of Section 422(b)(6) of the Code.

> 2.2 Construction. Captions and titles contained herein are for convenience
> only and shall not affect the meaning or interpretation of any provision of
> the Plan. Except when otherwise indicated by the context, the singular shall
> include the plural and the plural shall include the singular. Use of the term
> "or" is not intended to be exclusive, unless the context clearly requires
> otherwise.

3. Administration.

> 3.1 Administration by the Board. The Plan shall be administered by the Board.
> All questions of interpretation of the Plan or of any Option shall be
> determined by the Board, and such determinations shall be final and binding
> upon all persons having an interest in the Plan or such Option.

> 3.2 Authority of Officers. Any Officer shall have the authority to act on
> behalf of the Company with respect to any matter, right, obligation,
> determination or election which is the responsibility of or which is allocated
> to the Company herein, provided the Officer has apparent authority with
> respect to such matter, right, obligation, determination or election.

> 3.3 Powers of the Board. In addition to any other powers set forth in the Plan
> and subject to the provisions of the Plan, the Board shall have the full and
> final power and authority, in its discretion:

> > (a) to determine the persons to whom, and the time or times at which,
> > Options shall be granted and the number of shares of Stock to be subject to
> > each Option;

> > (b) to designate Options as Incentive Stock Options or Nonstatutory Stock
> > Options;

> > (c) to determine the Fair Market Value of shares of Stock or other property;

> > (d) to determine the terms, conditions and restrictions applicable to each
> > Option (which need not be identical) and any shares acquired upon the
> > exercise thereof, including, without limitation, (i) the exercise price of
> > the Option, (ii) the method of payment for shares purchased upon the
> > exercise of the Option, (iii) the method for satisfaction of any tax
> > withholding obligation arising in connection with the Option or such shares,
> > including by the withholding or delivery of shares of stock, (iv) the
> > timing, terms and conditions of the exercisability of the Option or the
> > vesting of any shares acquired upon the exercise thereof, (v) the time of
> > the expiration of the Option, (vi) the effect of the Optionee’s termination
> > of Service with the Participating Company Group on any of the foregoing, and
> > (vii) all other terms, conditions and restrictions applicable to the Option
> > or such shares not inconsistent with the terms of the Plan;

> > (e) to approve one or more forms of Option Agreement;

> > (f) to amend, modify, extend, cancel or renew any Option or to waive any
> > restrictions or conditions applicable to any Option or any shares acquired
> > upon the exercise thereof;

> > (g) to accelerate, continue, extend or defer the exercisability of any
> > Option or the vesting of any shares acquired upon the exercise thereof,
> > including with respect to the period following an Optionee’s termination of
> > Service with the Participating Company Group;

> > (h) to prescribe, amend or rescind rules, guidelines and policies relating
> > to the Plan, or to adopt supplements to, or alternative versions of, the
> > Plan, including, without limitation, as the Board deems necessary or
> > desirable to comply with the laws of, or to accommodate the tax policy or
> > custom of, foreign jurisdictions whose citizens may be granted Options; and

> > (i) to correct any defect, supply any omission or reconcile any
> > inconsistency in the Plan or any Option Agreement and to make all other
> > determinations and take such other actions with respect to the Plan or any
> > Option as the Board may deem advisable to the extent not inconsistent with
> > the provisions of the Plan or applicable law.

> 3.4 Administration with Respect to Insiders. With respect to participation by
> Insiders in the Plan, at any time that any class of equity security of the
> Company is registered pursuant to Section 12 of the Exchange Act, the Plan
> shall be administered in compliance with the requirements, if any, of
> Rule 16b-3.

> 3.5 Committee Complying with Section 162(m). If a Participating Company is a
> "publicly held corporation" within the meaning of Section 162(m), the Board
> may establish a Committee of "outside directors" within the meaning of
> Section 162(m) to approve the grant of any Option which might reasonably be
> anticipated to result in the payment of employee remuneration that would
> otherwise exceed the limit on employee remuneration deductible for income tax
> purposes pursuant to Section 162(m).

> 3.6 Indemnification. In addition to such other rights of indemnification as
> they may have as members of the Board or officers or employees of the
> Participating Company Group, members of the Board and any officers or
> employees of the Participating Company Group to whom authority to act for the
> Board or the Company is delegated shall be indemnified by the Company against
> all reasonable expenses, including attorneys’ fees, actually and necessarily
> incurred in connection with the defense of any action, suit or proceeding, or
> in connection with any appeal therein, to which they or any of them may be a
> party by reason of any action taken or failure to act under or in connection
> with the Plan, or any right granted hereunder, and against all amounts paid by
> them in settlement thereof (provided such settlement is approved by
> independent legal counsel selected by the Company) or paid by them in
> satisfaction of a judgment in any such action, suit or proceeding, except in
> relation to matters as to which it shall be adjudged in such action, suit or
> proceeding that such person is liable for gross negligence, bad faith or
> intentional misconduct in duties; provided, however, that within sixty (60)
> days after the institution of such action, suit or proceeding, such person
> shall offer to the Company, in writing, the opportunity at its own expense to
> handle and defend the same.

4. Shares Subject to Plan.

> 4.1 Maximum Number of Shares Issuable. Subject to adjustment as provided in
> Section 4.2, the maximum aggregate number of shares of Stock that may be
> issued under the Plan shall be five hundred thousand (500,000) and shall
> consist of authorized but unissued or reacquired shares of Stock or any
> combination thereof. If an outstanding Option for any reason expires or is
> terminated or canceled or if shares of Stock are acquired upon the exercise of
> an Option subject to a Company repurchase option and are repurchased by the
> Company at the Optionee’s exercise price, the shares of Stock allocable to the
> unexercised portion of such Option or such repurchased shares of Stock shall
> again be available for issuance under the Plan. However, except as adjusted
> pursuant to Section 4.2, in no event shall more than five hundred thousand
> (500,000) shares of Stock be available for issuance pursuant to the exercise
> of Incentive Stock Options (the "ISO Share Issuance Limit").

> 4.2 Adjustments for Changes in Capital Structure. In the event of any change
> in the Stock through merger, consolidation, reorganization, reincorporation,
> recapitalization, reclassification, stock dividend, stock split, reverse stock
> split, split-up, split-off, spin-off, combination of shares, exchange of
> shares or similar change in the capital structure of the Company, appropriate
> adjustments shall be made in the number and class of shares subject to the
> Plan and to any outstanding Options, in the ISO Share Issuance Limit set forth
> in Section 4.1, in the Section 162(m) Grant Limit set forth in Section 5.4,
> and in the exercise price per share of any outstanding Options in order to
> prevent dilution or enlargement of Optionees’ rights under the Plan.
> Notwithstanding the foregoing, any fractional share resulting from an
> adjustment pursuant to this Section 4.2 shall be rounded down to the nearest
> whole number, and in no event may the exercise price of any Option be
> decreased to an amount less than the par value, if any, of the stock subject
> to the Option. The adjustments determined by the Board pursuant to this
> Section 4.2 shall be final, binding and conclusive.

5. Eligibility and Option Limitations.

> 5.1 Persons Eligible for Options. Options may be granted only to Employees,
> Consultants, and Directors. For purposes of the foregoing sentence,
> "Employees," "Consultants" and "Directors" shall include prospective
> Employees, prospective Consultants and prospective Directors to whom Options
> are granted in connection with written offers of an employment or other
> service relationship with the Participating Company Group. Eligible persons
> may be granted more than one (1) Option. However, eligibility in accordance
> with this Section shall not entitle any person to be granted an Option, or,
> having been granted an Option, to be granted an additional Option.

> 5.2 Option Grant Restrictions. Any person who is not an Employee on the
> effective date of the grant of an Option to such person may be granted only a
> Nonstatutory Stock Option. An Incentive Stock Option granted to a prospective
> Employee upon the condition that such person become an Employee shall be
> deemed granted effective on the date such person commences Service with a
> Participating Company, with an exercise price determined as of such date in
> accordance with Section 6.1.

> 5.3 Fair Market Value Limitation. To the extent that options designated as
> Incentive Stock Options (granted under all stock option plans of the
> Participating Company Group, including the Plan) become exercisable by an
> Optionee for the first time during any calendar year for stock having a Fair
> Market Value greater than One Hundred Thousand Dollars ($100,000), the
> portions of such options which exceed such amount shall be treated as
> Nonstatutory Stock Options. For purposes of this Section 5.3, options
> designated as Incentive Stock Options shall be taken into account in the order
> in which they were granted, and the Fair Market Value of stock shall be
> determined as of the time the option with respect to such stock is granted. If
> the Code is amended to provide for a different limitation from that set forth
> in this Section 5.3, such different limitation shall be deemed incorporated
> herein effective as of the date and with respect to such Options as required
> or permitted by such amendment to the Code. If an Option is treated as an
> Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
> reason of the limitation set forth in this Section 5.3, the Optionee may
> designate which portion of such Option the Optionee is exercising. In the
> absence of such designation, the Optionee shall be deemed to have exercised
> the Incentive Stock Option portion of the Option first. Separate certificates
> representing each such portion shall be issued upon the exercise of the
> Option.

> 5.4 Section 162(m) Grant Limit. Subject to adjustment as provided in
> Section 4.2, at any such time as a Participating Company is a "publicly held
> corporation" within the meaning of Section 162(m), no Employee or prospective
> Employee shall be granted one or more Options within any fiscal year of the
> Company which in the aggregate are for the purchase of more than four hundred
> thousand (400,000) shares. An Option which is canceled in the same fiscal year
> of the Company in which it was granted shall continue to be counted against
> the Section 162(m) Grant Limit for such period.

6. Terms and Conditions of Options.

Options shall be evidenced by Option Agreements specifying the number of shares
of Stock covered thereby, in such form as the Board shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Option Agreement. Option
Agreements may incorporate all or any of the terms of the Plan by reference and,
except as otherwise set forth in Section 7 with respect to Outside Director
Options, shall comply with and be subject to the following terms and conditions:

> 6.1 Exercise Price. The exercise price for each Option shall be established in
> the discretion of the Board; provided, however, that (a) the exercise price
> per share for an Incentive Stock Option shall be not less than the Fair Market
> Value of a share of Stock on the effective date of grant of the Option,
> (b) the exercise price per share for a Nonstatutory Stock Option shall be not
> less than eighty-five percent (85%) of the Fair Market Value of a share of
> Stock on the effective date of grant of the Option, and (c) no Incentive Stock
> Option granted to a Ten Percent Owner Optionee shall have an exercise price
> per share less than one hundred ten percent (110%) of the Fair Market Value of
> a share of Stock on the effective date of grant of the Option. Notwithstanding
> the foregoing, an Option (whether an Incentive Stock Option or a Nonstatutory
> Stock Option) may be granted with an exercise price lower than the minimum
> exercise price set forth above if such Option is granted pursuant to an
> assumption or substitution for another option in a manner qualifying under the
> provisions of Section 424(a) of the Code.

> 6.2 Exercisability and Term of Options. Options shall be exercisable at such
> time or times, or upon such event or events, and subject to such terms,
> conditions, performance criteria and restrictions as shall be determined by
> the Board and set forth in the Option Agreement evidencing such Option;
> provided, however, that (a) no Option shall be exercisable after the
> expiration of ten (10) years after the effective date of grant of such Option,
> (b) no Incentive Stock Option granted to a Ten Percent Owner Optionee shall be
> exercisable after the expiration of five (5) years after the effective date of
> grant of such Option, and (c) no Option granted to a prospective Employee,
> prospective Consultant or prospective Director may become exercisable prior to
> the date on which such person commences Service with a Participating Company.
> Subject to the foregoing, unless otherwise specified by the Board in the grant
> of an Option, any Option granted hereunder shall terminate ten (10) years
> after the effective date of grant of the Option, unless earlier terminated in
> accordance with its provisions.

> 6.3 Payment of Exercise Price.

> > (a) Forms of Consideration Authorized. Except as otherwise provided below,
> > payment of the exercise price for the number of shares of Stock being
> > purchased pursuant to any Option shall be made (i) in cash, by check or cash
> > equivalent, (ii) by tender to the Company, or attestation to the ownership,
> > of shares of Stock owned by the Optionee having a Fair Market Value (as
> > determined by the Company without regard to any restrictions on
> > transferability applicable to such stock by reason of federal or state
> > securities laws or agreements with an underwriter for the Company) not less
> > than the exercise price, (iii) by delivery of a properly executed notice
> > together with irrevocable instructions to a broker providing for the
> > assignment to the Company of the proceeds of a sale or loan with respect to
> > some or all of the shares being acquired upon the exercise of the Option
> > (including, without limitation, through an exercise complying with the
> > provisions of Regulation T as promulgated from time to time by the Board of
> > Governors of the Federal Reserve System) (a "Cashless Exercise"),
> > (iv) provided that the Optionee is an Employee (unless otherwise not
> > prohibited by law, including, without limitation, any regulation promulgated
> > by the Board of Governors of the Federal Reserve System) and in the
> > Company’s sole discretion at the time the Option is exercised, by delivery
> > of the Optionee’s promissory note in a form approved by the Company for the
> > aggregate exercise price, provided that, if the Company is incorporated in
> > the State of Delaware, the Optionee shall pay in cash that portion of the
> > aggregate exercise price not less than the par value of the shares being
> > acquired, (v) by such other consideration as may be approved by the Board
> > from time to time to the extent permitted by applicable law, or (vi) by any
> > combination thereof. The Board may at any time or from time to time, by
> > approval of or by amendment to the standard forms of Option Agreement
> > described in Section 8, or by other means, grant Options which do not permit
> > all of the foregoing forms of consideration to be used in payment of the
> > exercise price or which otherwise restrict one or more forms of
> > consideration.

> > (b) Limitations on Forms of Consideration.

> > > (i) Tender of Stock. Notwithstanding the foregoing, an Option may not be
> > > exercised by tender to the Company, or attestation to the ownership, of
> > > shares of Stock to the extent such tender or attestation would constitute
> > > a violation of the provisions of any law, regulation or agreement
> > > restricting the redemption of the Company’s stock. Unless otherwise
> > > provided by the Board, an Option may not be exercised by tender to the
> > > Company, or attestation to the ownership, of shares of Stock unless such
> > > shares either have been owned by the Optionee for more than six (6) months
> > > (and not used for another Option exercise by attestation during such
> > > period) or were not acquired, directly or indirectly, from the Company.

> > > (Ii) Cashless Exercise. The Company reserves, at any and all times, the
> > > right, in the Company’s sole and absolute discretion, to establish,
> > > decline to approve or terminate any program or procedures for the exercise
> > > of Options by means of a Cashless Exercise.

> > > (iii) Payment by Promissory Note. No promissory note shall be permitted if
> > > the exercise of an Option using a promissory note would be a violation of
> > > any law. Any permitted promissory note shall be on such terms as the Board
> > > shall determine at the time the Option is granted. The Board shall have
> > > the authority to permit or require the Optionee to secure any promissory
> > > note used to exercise an Option with the shares of Stock acquired upon the
> > > exercise of the Option or with other collateral acceptable to the Company.
> > > Unless otherwise provided by the Board, if the Company at any time is
> > > subject to the regulations promulgated by the Board of Governors of the
> > > Federal Reserve System or any other governmental entity affecting the
> > > extension of credit in connection with the Company’s securities, any
> > > promissory note shall comply with such applicable regulations, and the
> > > Optionee shall pay the unpaid principal and accrued interest, if any, to
> > > the extent necessary to comply with such applicable regulations.

> 6.4 Tax Withholding. The Company shall have the right, but not the obligation,
> to deduct from the shares of Stock issuable upon the exercise of an Option, or
> to accept from the Optionee the tender of, a number of whole shares of Stock
> having a Fair Market Value, as determined by the Company, equal to all or any
> part of the federal, state, local and foreign taxes, if any, required by law
> to be withheld by the Participating Company Group with respect to such Option
> or the shares acquired upon the exercise thereof. Alternatively or in
> addition, in its discretion, the Company shall have the right to require the
> Optionee, through payroll withholding, cash payment or otherwise, including by
> means of a Cashless Exercise, to make adequate provision for any such tax
> withholding obligations of the Participating Company Group arising in
> connection with the Option or the shares acquired upon the exercise thereof.
> The Fair Market Value of any shares of Stock withheld or tendered to satisfy
> any such tax withholding obligations shall not exceed the amount determined by
> the applicable minimum statutory withholding rates. The Company shall have no
> obligation to deliver shares of Stock or to release shares of Stock from an
> escrow established pursuant to the Option Agreement until the Participating
> Company Group’s tax withholding obligations have been satisfied by the
> Optionee.

> 6.5 Repurchase Rights. Shares issued under the Plan may be subject to a right
> of first refusal, one or more repurchase options, or other conditions and
> restrictions as determined by the Board in its discretion at the time the
> Option is granted. The Company shall have the right to assign at any time any
> repurchase right it may have, whether or not such right is then exercisable,
> to one or more persons as may be selected by the Company. Upon request by the
> Company, each Optionee shall execute any agreement evidencing such transfer
> restrictions prior to the receipt of shares of Stock hereunder and shall
> promptly present to the Company any and all certificates representing shares
> of Stock acquired hereunder for the placement on such certificates of
> appropriate legends evidencing any such transfer restrictions.

> 6.6 Effect of Termination of Service.

> > (a) Option Exercisability. Subject to earlier termination of the Option as
> > otherwise provided herein and unless otherwise provided by the Board in the
> > grant of an Option and set forth in the Option Agreement, an Option shall be
> > exercisable after an Optionee’s termination of Service only during the
> > applicable time period determined in accordance with this Section 6.6 and
> > thereafter shall terminate:

> > > (i) Disability. If the Optionee’s Service with the Participating Company
> > > Group terminates because of the Disability of the Optionee, the Option, to
> > > the extent unexercised and exercisable on the date on which the Optionee’s
> > > Service terminated, may be exercised by the Optionee (or the Optionee’s
> > > guardian or legal representative) at any time prior to the expiration of
> > > twelve (12) months (or such longer period of time as determined by the
> > > Board, in its discretion) after the date on which the Optionee’s Service
> > > terminated, but in any event no later than the date of expiration of the
> > > Option’s term as set forth in the Option Agreement evidencing such Option
> > > (the "Option Expiration Date").

> > > (ii) Death. If the Optionee’s Service with the Participating Company Group
> > > terminates because of the death of the Optionee, the Option, to the extent
> > > unexercised and exercisable on the date on which the Optionee’s Service
> > > terminated, may be exercised by the Optionee’s legal representative or
> > > other person who acquired the right to exercise the Option by reason of
> > > the Optionee’s death at any time prior to the expiration of twelve (12)
> > > months (or such longer period of time as determined by the Board, in its
> > > discretion) after the date on which the Optionee’s Service terminated, but
> > > in any event no later than the Option Expiration Date. The Optionee’s
> > > Service shall be deemed to have terminated on account of death if the
> > > Optionee dies within three (3) months (or such longer period of time as
> > > determined by the Board, in its discretion) after the Optionee’s
> > > termination of Service.

> > > (Iii) Other Termination of Service. If the Optionee’s Service with the
> > > Participating Company Group terminates for any reason, except Disability
> > > or death, the Option, to the extent unexercised and exercisable by the
> > > Optionee on the date on which the Optionee’s Service terminated, may be
> > > exercised by the Optionee at any time prior to the expiration of three (3)
> > > months (or such longer period of time as determined by the Board, in its
> > > discretion) after the date on which the Optionee’s Service terminated, but
> > > in any event no later than the Option Expiration Date.

> > (b) Extension if Exercise Prevented by Law. Notwithstanding the foregoing,
> > if the exercise of an Option within the applicable time periods set forth in
> > Section 6.6(a) is prevented by the provisions of Section 11 below, the
> > Option shall remain exercisable until three (3) months (or such longer
> > period of time as determined by the Board, in its discretion) after the date
> > the Optionee is notified by the Company that the Option is exercisable, but
> > in any event no later than the Option Expiration Date.

> > (c) Extension if Optionee Subject to Section 16(b). Notwithstanding the
> > foregoing, if a sale within the applicable time periods set forth in
> > Section 6.6(a) of shares acquired upon the exercise of the Option would
> > subject the Optionee to suit under Section 16(b) of the Exchange Act, the
> > Option shall remain exercisable until the earliest to occur of (i) the tenth
> > (10th) day following the date on which a sale of such shares by the Optionee
> > would no longer be subject to such suit, (ii) the one hundred and ninetieth
> > (190th) day after the Optionee’s termination of Service, or (iii) the Option
> > Expiration Date.

> 6.7 Transferability of Options. During the lifetime of the Optionee, an Option
> shall be exercisable only by the Optionee or the Optionee’s guardian or legal
> representative. No Option shall be assignable or transferable by the Optionee,
> except by will or by the laws of descent and distribution. Notwithstanding the
> foregoing, to the extent permitted by the Board, in its discretion, and set
> forth in the Option Agreement evidencing such Option, a Nonstatutory Stock
> Option shall be assignable or transferable subject to the applicable
> limitations, if any, described in the General Instructions to Form S-8
> Registration Statement under the Securities Act.

7. Terms and Conditions of Outside Director Options.

Outside Director Options shall be evidenced by Option Agreements specifying the
number of shares of Stock covered thereby, in such form as the Board shall from
time to time establish. Such Option Agreements may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions and those terms and conditions set forth in
Section 6 which are not inconsistent with the following:

> 7.1 Exercise Price. The exercise price per share of Stock subject to an
> Outside Director Option shall be the Fair Market Value of a share of Stock on
> the date of grant of such Option.

> 7.2 Exercise Period. Except as otherwise provided in the Plan or in the Option
> Agreement evidencing such Outside Director Option, each Outside Director
> Option shall vest and become exercisable in three (3) substantially equal
> installments on each of the first three (3) anniversaries of the date of grant
> of such Option, provided that the Optionee’s Service has not terminated prior
> to the relevant date. Each Outside Director Option shall terminate and cease
> to be exercisable on the tenth (10th) anniversary of the date of grant of such
> Option, unless earlier terminated in accordance with the terms of the Plan or
> the Option Agreement evidencing such Option.

> 7.3 Effect of Termination of Service on Outside Director Options. Subject to
> earlier termination of the Outside Director Option as otherwise provided
> herein, if the Optionee’s Service with the Participating Company Group
> terminates for any reason, including the Disability or death of the Optionee,
> the Outside Director Option, to the extent unexercised and exercisable on the
> date on which the Optionee’s Service terminated, may be exercised by the
> Optionee (or the Optionee’s guardian, legal representative or other person who
> acquired the right to exercise the Outside Director Option by reason of the
> Optionee’s death) at any time prior to the expiration of twelve (12) months
> after the date on which the Optionee’s Service terminated, but in any event no
> later than the Option Expiration Date.

8. Standard Forms of Option Agreement.

> 8.1 Option Agreement. Unless otherwise provided by the Board at the time the
> Option is granted, an Option shall comply with and be subject to the terms and
> conditions set forth in the appropriate form of Option Agreement approved by
> the Board and as amended from time to time.

> 8.2 Authority to Vary Terms. The Board shall have the authority from time to
> time to vary the terms of any standard form of Option Agreement described in
> this Section 8 either in connection with the grant or amendment of an
> individual Option or in connection with the authorization of a new standard
> form or forms; provided, however, that the terms and conditions of any such
> new, revised or amended standard form or forms of Option Agreement are not
> inconsistent with the terms of the Plan.

9. Change in Control.

> 9.1 Definitions.

> > (a) An "Ownership Change Event" shall be deemed to have occurred if any of
> > the following occurs with respect to the Company: (i) the direct or indirect
> > sale or exchange in a single or series of related transactions by the
> > shareholders of the Company of more than fifty percent (50%) of the voting
> > stock of the Company; (ii) a merger or consolidation in which the Company is
> > a party; (iii) the sale, exchange, or transfer of all or substantially all
> > of the assets of the Company; or (iv) a liquidation or dissolution of the
> > Company.

> > (b) A "Change in Control" shall mean an Ownership Change Event or a series
> > of related Ownership Change Events (collectively, a "Transaction") wherein
> > the shareholders of the Company immediately before the Transaction do not
> > retain immediately after the Transaction, in substantially the same
> > proportions as their ownership of shares of the Company’s voting stock
> > immediately before the Transaction, direct or indirect beneficial ownership
> > of more than fifty percent (50%) of the total combined voting power of the
> > outstanding voting securities of the Company or, in the case of a
> > Transaction described in Section 9.1(a)(iii), the corporation or other
> > business entity to which the assets of the Company were transferred (the
> > "Transferee"), as the case may be. For purposes of the preceding sentence,
> > indirect beneficial ownership shall include, without limitation, an interest
> > resulting from ownership of the voting securities of one or more
> > corporations or other business entities which own the Company or the
> > Transferee, as the case may be, either directly or through one or more
> > subsidiary corporations or other business entities. The Board shall have the
> > right to determine whether multiple sales or exchanges of the voting
> > securities of the Company or multiple Ownership Change Events are related,
> > and its determination shall be final, binding and conclusive.

> 9.2 Effect of Change in Control on Options. In the event of a Change in
> Control, the surviving, continuing, successor, or purchasing corporation or
> other business entity or parent thereof, as the case may be (the "Acquiring
> Corporation"), may, without the consent of the Optionee, either assume the
> Company’s rights and obligations under outstanding Options or substitute for
> outstanding Options substantially equivalent options for the Acquiring
> Corporation’s stock. Any Options which are neither assumed or substituted for
> by the Acquiring Corporation in connection with the Change in Control nor
> exercised as of the date of the Change in Control shall terminate and cease to
> be outstanding effective as of the date of the Change in Control.
> Notwithstanding the foregoing, shares acquired upon exercise of an Option
> prior to the Change in Control and any consideration received pursuant to the
> Change in Control with respect to such shares shall continue to be subject to
> all applicable provisions of the Option Agreement evidencing such Option
> except as otherwise provided in such Option Agreement. Furthermore,
> notwithstanding the foregoing, if the corporation the stock of which is
> subject to the outstanding Options immediately prior to an Ownership Change
> Event described in Section 9.1(a)(i) constituting a Change in Control is the
> surviving or continuing corporation and immediately after such Ownership
> Change Event less than fifty percent (50%) of the total combined voting power
> of its voting stock is held by another corporation or by other corporations
> that are members of an affiliated group within the meaning of Section 1504(a)
> of the Code without regard to the provisions of Section 1504(b) of the Code,
> the outstanding Options shall not terminate unless the Board otherwise
> provides in its discretion.

> 9.3 Effect of Change in Control on Outside Director Options. In the event of a
> Change in Control, each outstanding Outside Director Option held by an
> Optionee whose Service has not terminated prior to such date shall be
> immediately exercisable and vested in full as of the date ten (10) days prior
> to the Change in Control. The exercise or vesting of any Outside Director
> Option that was permissible solely by reason of this Section 9.3 shall be
> conditioned upon the consummation of the Change in Control. In addition, the
> provisions of Section 9.2 shall apply equally to Outside Director Options.

10. Provision of Information.

Each Optionee shall be given access to information concerning the Company
equivalent to that information generally made available to the Company’s common
stockholders.

11. Compliance with Securities Law.

The grant of Options and the issuance of shares of Stock upon exercise of
Options shall be subject to compliance with all applicable requirements of
federal, state and foreign law with respect to such securities. Options may not
be exercised if the issuance of shares of Stock upon exercise would constitute a
violation of any applicable federal, state or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Stock may then be listed. In addition, no Option may be exercised
unless (a) a registration statement under the Securities Act shall at the time
of exercise of the Option be in effect with respect to the shares issuable upon
exercise of the Option or (b) in the opinion of legal counsel to the Company,
the shares issuable upon exercise of the Option may be issued in accordance with
the terms of an applicable exemption from the registration requirements of the
Securities Act. The inability of the Company to obtain from any regulatory body
having jurisdiction the authority, if any, deemed by the Company’s legal counsel
to be necessary to the lawful issuance and sale of any shares hereunder shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained.
As a condition to the exercise of any Option, the Company may require the
Optionee to satisfy any qualifications that may be necessary or appropriate, to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.

12. Termination or Amendment of Plan.

The Board may terminate or amend the Plan at any time. However, subject to
changes in applicable law, regulations or rules that would permit otherwise,
without the approval of the Company’s shareholders, there shall be (a) no
increase in the maximum aggregate number of shares of Stock that may be issued
under the Plan (except by operation of the provisions of Section 4.2), (b) no
change in the class of persons eligible to receive Incentive Stock Options, and
(c) no other amendment of the Plan that would require approval of the Company’s
shareholders under any applicable law, regulation or rule. No termination or
amendment of the Plan shall affect any then outstanding Option unless expressly
provided by the Board. In any event, no termination or amendment of the Plan may
adversely affect any then outstanding Option without the consent of the
Optionee, unless such termination or amendment is required to enable an Option
designated as an Incentive Stock Option to qualify as an Incentive Stock Option
or is necessary to comply with any applicable law, regulation or rule.

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the Applied Signal Technology, Inc. 2001 Stock Option Plan
as duly adopted by the Board on November 16, 2000 and as amended through January
20, 2003.

 

[adsig.gif]

Secretary

--------------------------------------------------------------------------------

 

PLAN HISTORY

November 16, 2000 Board adopts Plan, with an initial reserve of 500,000 shares.
March 15, 2001 Shareholders approve, with an initial reserve of 500,000 shares.
January 20, 2003 Board amends Plan to provide certain provisions applicable to
Outside Director Options.

 

--------------------------------------------------------------------------------

 

 

STANDARD FORMS OF

APPLIED SIGNAL TECHNOLOGY, INC.



NOTICE OF GRANT OF STOCK OPTION



AND

STOCK OPTION AGREEMENT

--------------------------------------------------------------------------------

 

 



STANDARD FORMS OF

APPLIED SIGNAL TECHNOLOGY, INC.



NOTICE OF GRANT OF OUTSIDE DIRECTOR OPTION



AND

OUTSIDE DIRECTOR OPTION AGREEMENT

 

--------------------------------------------------------------------------------

APPLIED SIGNAL TECHNOLOGY, INC.

NOTICE OF GRANT OF OUTSIDE DIRECTOR OPTION

________________________ (the "Optionee") has been granted an option (the
"Option") to purchase certain shares of Stock of Applied Signal Technology, Inc.
pursuant to the Applied Signal Technology, Inc. 2001 Stock Option Plan (the
"Plan"), as follows:

Grant Number: _____________

Date of Option Grant:

Number of Option Shares: 22,500, subject to adjustment pursuant to Section 9 of
the Outside Director Option Agreement.

Exercise Price: $____________ per share

Initial Vesting Date: _______________

Option Expiration Date: The date ten (10) years after the Date of Option Grant.

Tax Status of Option: Nonstatutory Stock Option

Vested Shares: Except as provided in the Outside Director Option Agreement, the
number of Vested Shares (disregarding any resulting fractional share) as of any
date is determined by multiplying the Number of Option Shares by the "Vested
Ratio" determined as of such date as follows:



 

Vested Ratio

Prior to Initial Vesting Date

0

On Initial Vesting Date, provided the Optionee’s Service has not terminated
prior to such date


1/3

Plus:
For each full year of the Optionee’s continuous Service from Initial Vesting
Date until the Vested Ratio equals 1/1, an additional



1/3



By their signatures below, the Company and the Optionee agree that the Option is
governed by this Notice and by the provisions of the Outside Director Option
Agreement, which is attached to and made a part of this document. The Optionee
acknowledges receipt of a copy of the Outside Director Option Agreement,
represents that the Optionee has read and is familiar with its provisions, and
hereby accepts the Option subject to all of its terms and conditions.

Applied Signal Technology, Inc. OPTIONEE By: _________________________________
____________________________________
Signature Its: _________________________________
____________________________________
Date ____________________________________
Address ____________________________________
Address

____________________________________

____________________________________



ATTACHMENT: 2001 Stock Option Plan, as amended to the Date of Option Grant;
Outside Director Option Agreement and Exercise Notice

--------------------------------------------------------------------------------

 

APPLIED SIGNAL TECHNOLOGY, INC.

OUTSIDE DIRECTOR OPTION AGREEMENT

Applied Signal Technology, Inc. has granted to the individual (the "Optionee")
named in the Notice of Grant of Outside Director Option (the "Notice") to which
this Outside Director Option Agreement (the "Option Agreement") is attached an
option (the "Option") to purchase certain shares of Stock upon the terms and
conditions set forth in the Notice and this Option Agreement. The Option has
been granted pursuant to and shall in all respects be subject to the terms and
conditions of the Applied Signal Technology, Inc. 2001 Stock Option Plan (the
"Plan"), as amended to the Date of Option Grant. By signing the Notice, the
Optionee: (a) represents that the Optionee has received copies of, and has read
and is familiar with the terms and conditions of, the Notice and this Option
Agreement, (b) accepts the Option subject to all of the terms and conditions of
the Notice and this Option Agreement, and (c) agrees to accept as binding,
conclusive and final all decisions or interpretations of the Board upon any
questions arising under the Notice or this Option Agreement.

1. Definitions and Construction.

> 1.1 Definitions. Whenever used herein, capitalized terms shall have the
> meanings assigned to such terms in the Notice or as set forth below:

> > (a) "Board" means the Board of Directors of the Company. If one or more
> > Committees have been appointed by the Board to administer the Plan, "Board"
> > also means such Committee(s).

> > (b) "Code" means the Internal Revenue Code of 1986, as amended, and any
> > applicable regulations promulgated thereunder.

> > (c) "Committee" means the compensation committee or other committee of the
> > Board duly appointed to administer the Plan and having such powers as shall
> > be specified by the Board. Unless the powers of the Committee have been
> > specifically limited, the Committee shall have all of the powers of the
> > Board granted herein, including, without limitation, the power to amend or
> > terminate the Plan at any time, subject to the terms of the Plan and any
> > applicable limitations imposed by law.

> > (d) "Company" means Applied Signal Technology, Inc., a California
> > corporation, or any successor corporation thereto.

> > (e) "Consultant" means a person engaged to provide consulting or advisory
> > services (other than as an Employee or a Director) to a Participating
> > Company, provided that the identity of such person, the nature of such
> > services or the entity to which such services are provided would not
> > preclude the Company from offering or selling securities to such person
> > pursuant to the Plan in reliance on registration on a Form S-8 Registration
> > Statement under the Securities Act.

> > (f) "Director" means a member of the Board or of the board of directors of
> > any other Participating Company.

> > (g) "Disability" means the permanent and total disability of the Optionee
> > within the meaning of Section 22(e)(3) of the Code.

> > (h) "Employee" means any person treated as an employee (excluding, however,
> > any person who is an officer of the Company or a Director) in the records of
> > a Participating Company. The Company shall determine in good faith and in
> > the exercise of its discretion whether an individual has become or has
> > ceased to be an Employee and the effective date of such individual’s
> > employment or termination of employment, as the case may be. For purposes of
> > an individual’s rights, if any, under the Plan as of the time of the
> > Company’s determination, all such determinations by the Company shall be
> > final, binding and conclusive, notwithstanding that the Company or any court
> > of law or governmental agency subsequently makes a contrary determination.

> > (i) "Exchange Act" means the Securities Exchange Act of 1934, as amended.

> > (j) "Fair Market Value" means, as of any date, the value of a share of Stock
> > or other property as determined by the Board, in its sole discretion, or by
> > the Company, in its sole discretion, if such determination is expressly
> > allocated to the Company herein, subject to the following:

> > > (i) If, on such date, the Stock is listed on a national or regional
> > > securities exchange or market system, the Fair Market Value of a share of
> > > Stock shall be the closing price of a share of Stock (or the mean of the
> > > closing bid and asked prices of a share of Stock if the Stock is so quoted
> > > instead) as quoted on the NASDAQ National Market, The NASDAQ SmallCap
> > > Market or such other national or regional securities exchange or market
> > > system constituting the primary market for the Stock, as reported in The
> > > Wall Street Journal or such other source as the Company deems reliable. If
> > > the relevant date does not fall on a day on which the Stock has traded on
> > > such securities exchange or market system, the date on which the Fair
> > > Market Value shall be established shall be the last day on which the Stock
> > > was so traded prior to the relevant date, or such other appropriate day as
> > > shall be determined by the Board, in its discretion.

> > > (Ii) If, on such date, the Stock is not listed on a national or regional
> > > securities exchange or market system, the Fair Market Value of a share of
> > > Stock shall be as determined by the Board in good faith without regard to
> > > any restriction other than a restriction which, by its terms, will never
> > > lapse.

> > (k) "Officer" means any person designated by the Board as an officer of the
> > Company.

> > (l) "Parent Corporation" means any present or future "parent corporation" of
> > the Company, as defined in Section 424(e) of the Code.

> > (m) "Participating Company" means the Company or any Parent Corporation or
> > Subsidiary Corporation.

> > (n) "Participating Company Group" means, at any point in time, all
> > corporations collectively which are then Participating Companies.

> > (o) "Securities Act" means the Securities Act of 1933, as amended.

> > (p) "Service" means the Optionee’s employment or service with the
> > Participating Company Group, whether in the capacity of an Employee, a
> > Director or a Consultant. The Optionee’s Service shall not be deemed to have
> > terminated merely because of a change in the capacity in which the Optionee
> > renders Service to the Participating Company Group or a change in the
> > Participating Company for which the Optionee renders such Service, provided
> > that there is no interruption or termination of the Optionee’s Service.
> > Furthermore, the Optionee’s Service with the Participating Company Group
> > shall not be deemed to have terminated if the Optionee takes any military
> > leave, sick leave, or other bona fide leave of absence approved by the
> > Company. The Optionee’s Service shall be deemed to have terminated either
> > upon an actual termination of Service or upon the corporation for which the
> > Optionee performs Service ceasing to be a Participating Company. Subject to
> > the foregoing, the Company, in its discretion, shall determine whether the
> > Optionee’s Service has terminated and the effective date of such
> > termination.

> > (q) "Stock" means the common stock of the Company, as adjusted from time to
> > time in accordance with Section 9.

> > (r) "Subsidiary Corporation" means any present or future "subsidiary
> > corporation" of the Company, as defined in Section 424(f) of the Code.

> 1.2 Construction. Captions and titles contained herein are for convenience
> only and shall not affect the meaning or interpretation of any provision of
> this Option Agreement. Except when otherwise indicated by the context, the
> singular shall include the plural and the plural shall include the singular.
> Use of the term "or" is not intended to be exclusive, unless the context
> clearly requires otherwise.

2. Tax Status of Option .

This Option is intended to be a nonstatutory stock option and shall not be
treated as an incentive stock option within the meaning of Section 422(b) of the
Code.

3. Administration.

All questions of interpretation concerning this Option Agreement shall be
determined by the Board. All determinations by the Board shall be final and
binding upon all persons having an interest in the Option. Any Officer shall
have the authority to act on behalf of the Company with respect to any matter,
right, obligation, or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, or election.

4. Exercise of the Option.

> 4.1 Right to Exercise. Except as otherwise provided herein, the Option shall
> be exercisable on and after the Initial Vesting Date and prior to the
> termination of the Option (as provided in Section 6) in an amount not to
> exceed the number of Vested Shares less the number of shares previously
> acquired upon exercise of the Option. In no event shall the Option be
> exercisable for more shares than the Number of Option Shares, as adjusted
> pursuant to Section 9.

> 4.2 Method of Exercise. Exercise of the Option shall be by written notice to
> the Company which must state the election to exercise the Option, the number
> of whole shares of Stock for which the Option is being exercised and such
> other representations and agreements as to the Optionee’s investment intent
> with respect to such shares as may be required pursuant to the provisions of
> this Option Agreement. The written notice must be signed by the Optionee and
> must be delivered in person, by certified or registered mail, return receipt
> requested, by confirmed facsimile transmission, or by such other means as the
> Company may permit, to the Chief Financial Officer of the Company, or other
> authorized representative of the Participating Company Group, prior to the
> termination of the Option as set forth in Section 6, accompanied by full
> payment of the aggregate Exercise Price for the number of shares of Stock
> being purchased. The Option shall be deemed to be exercised upon receipt by
> the Company of such written notice and the aggregate Exercise Price.

> 4.3 Payment of Exercise Price.

> > (a) Forms of Consideration Authorized. Except as otherwise provided below,
> > payment of the aggregate Exercise Price for the number of shares of Stock
> > for which the Option is being exercised shall be made (i) in cash, by check,
> > or cash equivalent, (ii) by tender to the Company, or attestation to the
> > ownership, of whole shares of Stock owned by the Optionee having a Fair
> > Market Value not less than the aggregate Exercise Price, (iii) by means of a
> > Cashless Exercise, as defined in Section 4.3(b), or (iv) by any combination
> > of the foregoing.

> > (b) Limitations on Forms of Consideration.

> > > (i) Tender of Stock. Notwithstanding the foregoing, the Option may not be
> > > exercised by tender to the Company, or attestation to the ownership, of
> > > shares of Stock to the extent such tender or attestation would constitute
> > > a violation of the provisions of any law, regulation or agreement
> > > restricting the redemption of the Company’s stock. The Option may not be
> > > exercised by tender to the Company, or attestation to the ownership, of
> > > shares of Stock unless such shares either have been owned by the Optionee
> > > for more than six (6) months (and not used for another option exercise by
> > > attestation during such period) or were not acquired, directly or
> > > indirectly, from the Company.

> > > (Ii) Cashless Exercise. A "Cashless Exercise" means the delivery of a
> > > properly executed notice together with irrevocable instructions to a
> > > broker in a form acceptable to the Company providing for the assignment to
> > > the Company of the proceeds of a sale or loan with respect to some or all
> > > of the shares of Stock acquired upon the exercise of the Option pursuant
> > > to a program or procedure approved by the Company (including, without
> > > limitation, through an exercise complying with the provisions of
> > > Regulation T as promulgated from time to time by the Board of Governors of
> > > the Federal Reserve System). The Company reserves, at any and all times,
> > > the right, in the Company’s sole and absolute discretion, to decline to
> > > approve or terminate any such program or procedure.

> 4.4 Tax Withholding. At the time the Option is exercised, in whole or in part,
> or at any time thereafter as requested by the Company, the Optionee hereby
> authorizes withholding from payroll and any other amounts payable to the
> Optionee, and otherwise agrees to make adequate provision for (including by
> means of a Cashless Exercise to the extent permitted by the Company), any sums
> required to satisfy the federal, state, local and foreign tax withholding
> obligations of the Participating Company Group, if any, which arise in
> connection with the Option. The Option is not exercisable unless the tax
> withholding obligations of the Participating Company Group are satisfied.
> Accordingly, the Company shall have no obligation to deliver shares of Stock
> until the tax withholding obligations of the Participating Company Group have
> been satisfied by the Optionee.

> 4.5 Certificate Registration. Except in the event the Exercise Price is paid
> by means of a Cashless Exercise, the certificate for the shares as to which
> the Option is exercised shall be registered in the name of the Optionee, or,
> if applicable, in the names of the heirs of the Optionee.

> 4.6 Restrictions on Grant of the Option and Issuance of Shares. The grant of
> the Option and the issuance of shares of Stock upon exercise of the Option
> shall be subject to compliance with all applicable requirements of federal,
> state or foreign law with respect to such securities. The Option may not be
> exercised if the issuance of shares of Stock upon exercise would constitute a
> violation of any applicable federal, state or foreign securities laws or other
> law or regulations or the requirements of any stock exchange or market system
> upon which the Stock may then be listed. In addition, the Option may not be
> exercised unless (i) a registration statement under the Securities Act shall
> at the time of exercise of the Option be in effect with respect to the shares
> issuable upon exercise of the Option or (ii) in the opinion of legal counsel
> to the Company, the shares issuable upon exercise of the Option may be issued
> in accordance with the terms of an applicable exemption from the registration
> requirements of the Securities Act. THE OPTIONEE IS CAUTIONED THAT THE OPTION
> MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE SATISFIED.
> ACCORDINGLY, THE OPTIONEE MAY NOT BE ABLE TO EXERCISE THE OPTION WHEN DESIRED
> EVEN THOUGH THE OPTION IS VESTED. The inability of the Company to obtain from
> any regulatory body having jurisdiction the authority, if any, deemed by the
> Company’s legal counsel to be necessary to the lawful issuance and sale of any
> shares subject to the Option shall relieve the Company of any liability in
> respect of the failure to issue or sell such shares as to which such requisite
> authority shall not have been obtained. As a condition to the exercise of the
> Option, the Company may require the Optionee to satisfy any qualifications
> that may be necessary or appropriate, to evidence compliance with any
> applicable law or regulation and to make any representation or warranty with
> respect thereto as may be requested by the Company.

> 4.7 Fractional Shares. The Company shall not be required to issue fractional
> shares upon the exercise of the Option.

5. Nontransferability of the Option.

The Option may be exercised during the lifetime of the Optionee only by the
Optionee or the Optionee’s guardian or legal representative and may not be
assigned or transferred in any manner except by will or by the laws of descent
and distribution. Following the death of the Optionee, the Option, to the extent
provided in Section 7, may be exercised by the Optionee’s legal representative
or by any person empowered to do so under the deceased Optionee’s will or under
the then applicable laws of descent and distribution.

6. Termination of the Option.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the Option Expiration Date, (b) the last date for exercising the
Option following termination of the Optionee’s Service as described in Section
7, or (c) a Change in Control to the extent provided in Section 8.

7. Effect of Termination of Service.

> 7.1 Option Exercisability. If the Optionee’s Service terminates any reason,
> including the Disability or death of the Optionee, the Option, to the extent
> unexercised and exercisable on the date on which the Optionee’s Service
> terminated, may be exercised by the Optionee (or the Optionee’s guardian,
> legal representative or other person who acquired the right to exercise the
> Option by reason of the Optionee’s death) at any time prior to the expiration
> of twelve (12) months after the date on which the Optionee’s Service
> terminated, but in any event no later than the Option Expiration Date.

> 7.2 Extension if Exercise Prevented by Law. Notwithstanding the foregoing, if
> the exercise of the Option within the applicable time periods set forth in
> Section 7.1 is prevented by the provisions of Section 4.6, the Option shall
> remain exercisable until three (3) months after the date the Optionee is
> notified by the Company that the Option is exercisable, but in any event no
> later than the Option Expiration Date.

> 7.3 Extension if Optionee Subject to Section 16(b). Notwithstanding the
> foregoing, if a sale within the applicable time periods set forth in Section
> 7.1 of shares acquired upon the exercise of the Option would subject the
> Optionee to suit under Section 16(b) of the Exchange Act, the Option shall
> remain exercisable until the earliest to occur of (i) the tenth (10th) day
> following the date on which a sale of such shares by the Optionee would no
> longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day
> after the Optionee’s termination of Service, or (iii) the Option Expiration
> Date.

8. Change in Control.

> 8.1 Definitions.

> > (a) An "Ownership Change Event" shall be deemed to have occurred if any of
> > the following occurs with respect to the Company: (i) the direct or indirect
> > sale or exchange in a single or series of related transactions by the
> > shareholders of the Company of more than fifty percent (50%) of the voting
> > stock of the Company; (ii) a merger or consolidation in which the Company is
> > a party; (iii) the sale, exchange, or transfer of all or substantially all
> > of the assets of the Company; or (iv) a liquidation or dissolution of the
> > Company.

> > (b) A "Change in Control" shall mean an Ownership Change Event or a series
> > of related Ownership Change Events (collectively, a "Transaction") wherein
> > the shareholders of the Company immediately before the Transaction do not
> > retain immediately after the Transaction, in substantially the same
> > proportions as their ownership of shares of the Company’s voting stock
> > immediately before the Transaction, direct or indirect beneficial ownership
> > of more than fifty percent (50%) of the total combined voting power of the
> > outstanding voting securities of the Company or, in the case of a
> > Transaction described in Section 8.1(a)(iii), the corporation or other
> > business entity to which the assets of the Company were transferred (the
> > "Transferee"), as the case may be. For purposes of the preceding sentence,
> > indirect beneficial ownership shall include, without limitation, an interest
> > resulting from ownership of the voting securities of one or more
> > corporations or other business entities which own the Company or the
> > Transferee, as the case may be, either directly or through one or more
> > subsidiary corporations or other business entities. The Board shall have the
> > right to determine whether multiple sales or exchanges of the voting
> > securities of the Company or multiple Ownership Change Events are related,
> > and its determination shall be final, binding and conclusive.

> 8.2 Effect of Change in Control on Option. In the event of a Change in
> Control, and provided that the Optionee’s Service has not terminated prior to
> such date, any unexercised portion of the Option shall be immediately
> exercisable and vested in full as of the date ten (10) days prior to the
> Change in Control. Any exercise of the Option that was permissible solely by
> reason of this Section 8.2 shall be conditioned upon the consummation of the
> Change in Control. In addition, the surviving, continuing, successor, or
> purchasing corporation or other business entity or parent thereof, as the case
> may be (the "Acquiring Corporation"), may, without the consent of the
> Optionee, either assume the Company’s rights and obligations under the Option
> or substitute for the Option a substantially equivalent option for the
> Acquiring Corporation’s stock. The Option shall terminate and cease to be
> outstanding effective as of the date of the Change in Control to the extent
> that the Option is neither assumed or substituted for by the Acquiring
> Corporation in connection with the Change in Control nor exercised as of the
> date of the Change in Control. Notwithstanding the foregoing, shares acquired
> upon exercise of the Option prior to the Change in Control and any
> consideration received pursuant to the Change in Control with respect to such
> shares shall continue to be subject to all applicable provisions of this
> Option Agreement except as otherwise provided herein. Furthermore,
> notwithstanding the foregoing, if the corporation the stock of which is
> subject to the Option immediately prior to an Ownership Change Event described
> in Section 8.1(a)(i) constituting a Change in Control is the surviving or
> continuing corporation and immediately after such Ownership Change Event less
> than fifty percent (50%) of the total combined voting power of its voting
> stock is held by another corporation or by other corporations that are members
> of an affiliated group within the meaning of Section 1504(a) of the Code
> without regard to the provisions of Section 1504(b) of the Code, the Option
> shall not terminate unless the Board otherwise provides in its discretion.

9. Adjustments for Changes in Capital Structure.

In the event of any change in the Stock through merger, consolidation,
reorganization, reincorporation, recapitalization, reclassification, stock
dividend, stock split, reverse stock split, split-up, split-off, spin-off,
combination of shares, exchange of shares or similar change in the capital
structure of the Company, appropriate adjustments shall be made in the number,
Exercise Price and class of shares of stock subject to the Option in order to
prevent dilution or enlargement of the Optionee’s rights under the Option.
Notwithstanding the foregoing, any fractional share resulting from an adjustment
pursuant to this Section 9 shall be rounded down to the nearest whole number,
and in no event may the Exercise Price be decreased to an amount less than the
par value, if any, of the stock subject to the Option. The adjustments
determined by the Board pursuant to this Section 9 shall be final, binding and
conclusive.

10. Rights as a Shareholder, Employee or Consultant.

The Optionee shall have no rights as a shareholder with respect to any shares
covered by the Option until the date of the issuance of a certificate for the
shares for which the Option has been exercised (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such certificate is
issued, except as provided in Section 9. If the Optionee is an Employee, the
Optionee understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between a Participating Company and the
Optionee, the Optionee’s employment is "at will" and is for no specified term.
Nothing in this Option Agreement shall confer upon the Optionee any right to
continue in the Service of a Participating Company or interfere in any way with
any right of the Participating Company Group to terminate the Optionee’s Service
as an Employee, Director or Consultant, as the case may be, at any time.

11. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement. The Optionee
shall, at the request of the Company, promptly present to the Company any and
all certificates representing shares acquired pursuant to the Option in the
possession of the Optionee in order to carry out the provisions of this Section.

12. Miscellaneous Provisions.

> 12.1 Binding Effect. Subject to the restrictions on transfer set forth herein,
> this Option Agreement shall inure to the benefit of and be binding upon the
> parties hereto and their respective heirs, executors, administrators,
> successors and assigns.

> 12.2 Termination or Amendment. The Board may terminate or amend the Plan or
> the Option at any time; provided, however, that except as provided in Section
> 8.2 in connection with a Change in Control, no such termination or amendment
> may adversely affect the Option or any unexercised portion hereof without the
> consent of the Optionee unless such termination or amendment is necessary to
> comply with any applicable law or government regulation or is required to
> enable the Option, if designated an Incentive Stock Option in the Notice, to
> qualify as an Incentive Stock Option. No amendment or addition to this Option
> Agreement shall be effective unless in writing.

> 12.3 Notices. Any notice required or permitted hereunder shall be given in
> writing and shall be deemed effectively given (except to the extent that this
> Option Agreement provides for effectiveness only upon actual receipt of such
> notice) upon personal delivery or upon deposit in the United States Post
> Office, by registered or certified mail, with postage and fees prepaid,
> addressed to the other party at the address shown below that party’s signature
> or at such other address as such party may designate in writing from time to
> time to the other party.

> 12.4 Integrated Agreement. The Notice and this Option Agreement, together with
> any employment, service or other agreement between the Optionee and a
> Participating Company referring to the Option, constitute the entire
> understanding and agreement of the Optionee and the Participating Company
> Group with respect to the subject matter contained herein or therein and
> supersedes any prior agreements, understandings, restrictions,
> representations, or warranties among the Optionee and the Participating
> Company Group with respect to such subject matter other than those as set
> forth or provided for herein or therein. To the extent contemplated herein or
> therein, the provisions of the Notice and the Option Agreement shall survive
> any exercise of the Option and shall remain in full force and effect.

> 12.5 Applicable Law. This Option Agreement shall be governed by the laws of
> the State of California as such laws are applied to agreements between
> California residents entered into and to be performed entirely within the
> State of California.

> 12.6 Counterparts. The Notice may be executed in counterparts, each of which
> shall be deemed an original, but all of which together shall constitute one
> and the same instrument.

--------------------------------------------------------------------------------

 

Optionee: ___________________

Date: ______________________

 

OUTSIDE DIRECTOR OPTION EXERCISE NOTICE

 

Applied Signal Technology, Inc.
Attention: Chief Financial Officer
400 West California Avenue
Sunnyvale, California 94086

 

Ladies and Gentlemen:

 

1. Option. I was granted an option (the "Option") to purchase shares of the
common stock (the "Shares") of Applied Signal Technology, Inc. (the "Company")
pursuant to the Company’s 2001 Stock Option Plan (the "Plan"), my Notice of
Grant of Stock Option (the "Notice") and my Outside Director Option Agreement
(the "Option Agreement") as follows:

Grant Number: ________________________ Date of Option Grant:
________________________ Number of Option Shares: ________________________
Exercise Price per Share: $_______________________

 

2. Exercise of Option. I hereby elect to exercise the Option to purchase the
following number of Shares, all of which are Vested Shares in accordance with
the Notice and the Option Agreement:

Total Shares Purchased: ________________________ Total Exercise Price (Total
Shares X Price per Share) $_______________________

 

3. Payments. I enclose payment in full of the total exercise price for the
Shares in the following form(s), as authorized by my Option Agreement:

™Cash: $_______________________ ™Check: $_______________________ ™Tender of
Company Stock: Contact Plan Administrator ™Cashless exercise (same day sale):
Contact Plan Administrator

 

4. Tax Withholding. I authorize payroll withholding and otherwise will make
adequate provision for the federal, state, local and foreign tax withholding
obligations of the Company, if any, in connection with the Option. I enclose
payment in full of my withholding taxes, if any, as follows:

(Contact Plan Administrator for amount of tax due.)

™Cash: $_______________________ ™Check: $_______________________

 

5. Optionee Information.

My address is: ___________________________________
___________________________________ My Social Security Number is:
___________________________________

 

6. Binding Effect. I agree that the Shares are being acquired in accordance with
and subject to the terms, provisions and conditions of the Option Agreement to
all of which I hereby expressly assent. This Agreement shall inure to the
benefit of and be binding upon my heirs, executors, administrators, successors
and assigns.

 

Very truly yours,

__________________________

(Signature)



 

Receipt of the above is hereby acknowledged.

Applied Signal Technology, Inc.

 

By: ______________________

Title: _____________________

Dated: ___________________

